Citation Nr: 1626732	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously before the Board in March 2015, when it was remanded for further development.


FINDINGS OF FACT

The Veteran's service-connected disabilities have not prevented him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him at any point during the appeal period.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2007.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided several examinations during the appeal period.  The examination reports provide sufficient information to determine whether TDIU is warranted when viewed together with the other evidence of record, as the examiners described the functional impairment resulting from the Veteran's service-connected disabilities and its effect on his ability to secure and follow substantially gainful employment.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2015, the Board remanded this matter so the Agency of Original Jurisdiction (AOJ) could associate recent VA treatment records with the Veteran's claims file; schedule examinations to assess the current severity of the Veteran's service-connected disabilities; and obtain an advisory opinion from a vocational specialist regarding the Veteran's occupational functioning.  As previously noted, all pertinent, identified medical records have been obtained and considered regarding this claim.  Current VA treatment records were added to the claims file in April 2015.  Several examinations were completed in June 2015 to assess the severity of the Veteran's service-connected disabilities.  The AOJ provided a general VA examination in July 2015 and obtained an opinion from a vocational specialist in October 2015.  Therefore, the development actions outlined by the Board have been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.
The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.

The Veteran's service-connected disabilities are currently rated as 60 percent disabling.  As noted in the Board's March 2015 remand, the Veteran's service-connected disabilities result from a common etiology.  The Veteran is entitled to service connection for diabetes mellitus, type II, on a presumptive basis and hypertension, cataracts, chronic diarrhea, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities secondary to diabetes.  Thus, he meets the schedular percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Here, the preponderance of evidence indicates the Veteran's service-connected disabilities have not prevented him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him at any point in the appeal period.

The record establishes the Veteran is a college graduate who worked as a hospital admission clerk for approximately thirty years prior to his retirement due to physical issues, to include the effects of his service-connected disabilities, in approximately December 2000.  The Veteran has reported his commute of approximately fifty miles each way to work played a prominent role in his decision to retire.  The Veteran has explained in statements and during examinations his gastrointestinal issues made the length of this commute impractical.

The Veteran was provided a general VA examination in September 2008 to assess the functional impairment resulting from his service-connected disabilities and its effects on his occupational functioning.  The September 2008 examiner noted the Veteran had a vision deficit related to cataracts; stool urgency with occasional soiling; loss of sensation in his hands such that he drops paper, small objects and pencils; and pain in the soles of the feet as a result of his service-connected disabilities.  The September 2008 examiner also noted the Veteran's reports of a memory deficit interfering with performance consistent with his education level as a college graduate; however, the September 2008 examiner did not associate this reported symptom with a service-connected disability.

In February 2010, a VA examiner reviewed the results of the September 2008 examination, in addition to the results of a January 2009 intestinal examination and the Veteran's VA treatment records, and determined it was less likely than not that the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment; however, the February 2010 examiner did not provide an individual assessment of each of the Veteran's service-connected disabilities and relied primarily on citations to literature assessing situations similar to the Veteran's as the basis for the opinion.

In March 2010, the AOJ acknowledged the deficiency in the February 2010 opinion and requested a second opinion assessing the individual effects of the Veteran's service-connected disabilities.  In April 2010, a VA examiner provided the requested opinion.  The April 2010 examiner noted the Veteran's gastrointestinal issues appeared to have improved and were not affecting his ability to work at that time.  The April 2010 examiner explained peripheral neuropathy of the lower extremities was not affecting the Veteran's ability to work in the manner consistent with his education and job experience, but explained peripheral neuropathy of the upper extremities would affect his ability to work in that he should take alternate job tasks throughout the day and avoid prolonged keyboard work of no more than twenty minutes at a time with ten to fifteen minutes rest in between.  The April 2010 examiner noted the Veteran's cataracts were not severe, but limited his ability to engage in job-related activity that involved driving at night.  The April 2010 examiner determined the Veteran's diabetes and hypertension had no effect on his ability to work.

The Veteran submitted a statement with his June 2010 substantive appeal responding to the findings of the April 2010 examiner.  The Veteran explained his gastrointestinal issues were his greatest barrier to returning to work.  He also explained prolonged periods of sitting or standing aggravated his peripheral neuropathy of the lower extremities.

In June 2015, the AOJ scheduled the Veteran for several examinations to assess the current impairment resulting from his service-connected disabilities.  The results of the June 2015 examinations are largely consistent with the assessment of the April 2010 examiner.  A June 2015 intestinal conditions examination report indicates the Veteran's chronic diarrhea was improved with dietary changes resulting in reduced incontinence.  A June 2015 peripheral neuropathy examination report indicates the Veteran's peripheral neuropathy would prohibit climbing, working at heights, and driving company vehicles.  The examiner noted there would be difficulty with fine motor task with hands such as pinching very small objects, but explained activities such as typing and filling would be expected to be able to be performed adequately.  The June 2015 examinations revealed little to no occupational impairment resulting from diabetes, hypertension, cataracts and erectile dysfunction.  The June 2015 examinations reports were consolidated in a July 2015 general examination.

In October 2015, a VA vocational specialist provided an advisory opinion regarding the Veteran's TDIU claim.  The vocational specialist determined there was no evidence that indicates the Veteran is unemployable.  The vocational specialist explained the Veteran is capable of doing many of the tasks required for his past employment.  The vocational specialist also noted the Veteran maintains a high level of physical activity.  The vocational specialist ultimately concluded the Veteran would be able to do a wide range of different occupations.

The Board finds the October 2015 advisory opinion probative with respect to the Veteran's TDIU claim.  The Veteran's VA treatment records show he maintains a high level of physical activity despite his service-connected peripheral neuropathy, to include long-distance cycling and yoga.  There is little to no evidence of record regarding cognitive difficulties, and the Veteran's reports of a memory deficit during the September 2008 examination have never been associated with a service-connected disability by a medical professional.  The Board acknowledges the Veteran has some mild impairment with respect to fine motor tasks of the hands as a result of peripheral neuropathy of his upper extremities; however, the June 2015 examiner explained this would not prevent essential tasks of his past employment such as typing and filing.  The Board also acknowledges the Veteran's service-connected chronic diarrhea made it difficult for him to travel to and from work in the past.  Yet, this disability did not prohibit him from performing the tasks as a hospital admission clerk.  While the disability did create inconvenience, it did not prohibit substantially gainful employment.  He elected to retire after a career of approximately thirty years.  The inability to perform tasks that involving climbing and to drive company vehicles are not relevant with respect to the Veteran's past occupation.  In sum, the evidence establishes the Veteran is capable of performing the essential tasks of his past employment, in addition to the tasks required in several other occupations.

Ultimately, the preponderance of evidence is against the Veteran's claim of entitlement to TDIU.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to TDIU must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


